UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 02-4794
ARTHUR EDWARD WILLIAMSON, JR.,
a/k/a Fast Eddie,
                Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Anderson.
               Henry M. Herlong, Jr., District Judge.
                             (CR-02-324)

                  Submitted: December 31, 2003

                      Decided: January 22, 2004

      Before NIEMEYER and LUTTIG, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Falkner Wilkes, CRAVEN & WILKES, Greenville, South Caro-
lina, for Appellant. J. Strom Thurmond, Jr., United States Attorney,
A. Lance Crick, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.
2                   UNITED STATES v. WILLIAMSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Arthur Edward Williamson was convicted by a jury of possession
with intent to distribute methamphetamine, using/carrying a firearm
during a drug trafficking crime, and felon in possession of a firearm.
He was sentenced to life imprisonment. On appeal, he challenges the
denial of his motion to suppress, the evidence supporting the prior
convictions used to enhance his sentence, and the denial of his motion
to dismiss the indictment based on a violation of the Speedy Trial
Act. We affirm.

                                  I.

   Williamson first argues that his arrest and the subsequent seizure
of incriminating evidence flowed directly from the illegal stop of a
third party. However, an essential element to successfully challenging
a search or seizure on Fourth Amendment grounds is the existence of
a legitimate expectation of privacy. United States v. Salvucci, 448
U.S. 83, 92-93 (1980). There is no recognition of the legitimacy of
a defendant’s expectations of privacy where the area searched is in
the control of a third party. Rakas v. Illinois, 439 U.S. 128, 132-33
(1978). Fourth Amendment rights are personal rights and may not be
vicariously asserted. Id. at 133-34. A person who is aggrieved by an
illegal search or seizure only through the introduction of damaging
evidence secured by a search of a third person’s premises or property
has not had any of his Fourth Amendment rights infringed. Id. at 134.

  Thus, Williamson may not assert a third party’s Fourth Amend-
ment rights. Even assuming the officers improperly stopped this other
person, Williamson had no expectation of privacy in the third party’s
car nor his person. Therefore, the information gained from the stop
was properly used to apprehend Williamson.
                     UNITED STATES v. WILLIAMSON                      3
                                  II.

   At sentencing, Williamson challenged the convictions used to
enhance his sentence. However, Williamson refused to testify, and he
offered no evidence on the issue. On appeal, Williamson argues that
the Government did not produce sufficient evidence to prove the prior
convictions.

    The party that objects to a finding in a presentence report has the
burden of making an affirmative showing that the information is inac-
curate. United States v. Love, 134 F.3d 595, 606 (4th Cir. 1998). In
the absence of such a showing, the sentencing court may adopt the
findings of the presentence report without further inquiry. Id. Here,
Williamson made arguments through counsel, but he never testified
that the information in the presentence report was inaccurate, and he
refused to be placed under oath. In addition, we find that the informa-
tion in the report was sufficiently reliable. The Government filed cer-
tified copies of Williamson’s convictions, and it is undisputed that, in
1989, at a previous sentencing hearing, Williamson did not dispute
the convictions at issue. Accordingly, the trial court did not err by
accepting Williamson’s prior convictions as stated in the presentence
report.

                                  III.

   Williamson alleges that the Government violated the Speedy Trial
Act because his indictment was filed greater than thirty days after he
was taken into custody, in violation of 18 U.S.C. § 3161(b) (2000).
This Circuit has interpreted § 3161(b) to mean that the thirty-day time
period does not begin to run until there is a federal arrest. United
States v. Iaquinta, 674 F.2d 260, 264-65 (4th Cir. 1982). An arrest is
not necessarily federal merely because federal agents and state offi-
cers cooperate in the investigation leading up to the arrest or because
state officials dallied in the state prosecution. Id. at 268-69.

   Here, there was no federal arrest until after Williamson was
indicted. After Williamson was located on June 15, 2001, by state and
federal officers, he was arrested on state drug and weapons violations,
and a federal detainer was placed on him for violation of federal
supervised release. On March 26, 2002, a federal grand jury returned
4                    UNITED STATES v. WILLIAMSON
an indictment on Williamson for the June 2001 drug and weapons
violations, and on March 28, Williamson was federally arrested on
those charges. Nevertheless, Williamson alleges that state and federal
officials colluded to keep Williamson in state custody (without any
intention to prosecute him) until federal officials were prepared to
indict him. Williamson offers no evidence of this conspiracy, aside
from his own statements.

   Because the record evidence shows that Williamson was originally
arrested by state officials, he has failed to show the requisite amount
of federal involvement to establish a Speedy Trial Act violation.
United States v. Thomas, 55 F.3d 144, 148 (4th Cir. 1995). The fact
that he was later arrested federally does not transform his state arrest
and charge into a federal action under the Act. See United States v.
Taylor, 240 F.3d 425, 427 (4th Cir. 2001). In addition, we find that
Williamson has not sufficiently demonstrated that his state detention
was primarily based upon the federal Government’s intent to prose-
cute. See United States v. Noel, 231 F.3d 833, 836-37 (11th Cir. 2000)
(involving INS detentions). Thus, Williamson’s motion to dismiss the
indictment was properly denied.

                                  IV.

  Based on the foregoing, we affirm Williamson’s convictions and
sentence. We dispense with oral argument, because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED